Citation Nr: 1300639	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation higher than 10 percent for left foot metatarsalgia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to March 1994, with evidence of additional active duty for training purposes prior to February 1982. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  The issue of entitlement to an evaluation in excess of 20 percent for chronic left ankle sprain with metatarsalgia and tendonitis of the left foot was addressed in a November 2010 Board decision.  An evaluation higher than 20 percent for chronic left ankle sprain was denied, and the issue of entitlement to a separate compensable evaluation for left foot impairment was remanded to the agency of original jurisdiction (AOJ) for additional development.  A November 2011 rating decision reflects that a separate 10 percent evaluation has been assigned for left foot metatarsalgia, effective April 12, 2011.  The case has been returned to the Board for further appellate review. 

The record reflects that the Veteran has been gainfully employed during the appeal period.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a TDIU claim is part of an increased disability rating claim when such claim is raised by the record. 

In July 2003, the Veteran revoked the Power of Attorney of record in favor of The American Legion.  


FINDING OF FACT

The competent, probative evidence does not establish that the left foot disability is manifested by more than moderate symptoms.  


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 10 percent for left foot metatarsalgia have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5279 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letters sent in August 2003 and July 2008, and the claim was readjudicated in a November 2008 and November 2011 Supplemental Statement of the Case (SSOC).  The notice included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf, other than those that he identified and the RO sought to obtain.  The Veteran has also been afforded VA examinations.  Finally, this claim was previously before the Board in November 2010 and was remanded for additional development.  There has been substantial, if not full, compliance with the Board's remand directives.  Thus, no further development is necessary.  

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his left foot disability.  Having considered the evidence, the Board finds that a higher evaluation is not warranted.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10. 

Under Diagnostic Code 5279, a maximum 10 percent evaluation is assigned for anterior metatarsalgia (Morton's disease) which is unilateral or bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2012). 

Diagnostic Code 5284 assigns a 10 percent evaluation for a moderate foot injury; a 20 percent evaluation for a moderately severe foot injury; and a 30 percent evaluation for a severe foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran's left foot metatarsalgia has been assigned a 10 percent evaluation under Diagnostic Code 5279 pertaining to metatarsalgia.  The Board notes that a 10 percent evaluation is the maximum evaluation under Diagnostic Code 5279.  

The April 2011 VA examination report reflects that that the left foot disability has no affect on daily activities, such as feeding, bathing, dressing, toileting or grooming.  Further, and although the left foot disability is noted to prevent sports and to have a severe effect on chores, only a moderate affect on shopping, exercise, recreation traveling and driving was noted.  Moreover, the examiner specifically concluded the left foot disability was moderate.  Thus, the Board finds that the left foot disability does not more nearly approximate to the criteria for an evaluation higher than 10 percent under any other applicable diagnostic code.  

The Veteran is competent to report his left foot symptoms.  The objective evidence however, does not show that the left foot symptoms are moderately severe, and thus, a higher evaluation is not warranted under Diagnostic Code 5284.  The April 2011 VA examiner reported no evidence of malunion or nonunion of the tarsal or metatarsal bones and no muscle atrophy of the foot was reported.  In addition, dry skin was noted to be the same on both feet and distal and pedal pulses were 2+.  Further, x-ray examination of the left foot was noted to show no evidence of fracture or degenerative changes.  

To the extent that interference with employment has been asserted due to the left foot disability, the April 2011 VA examination report notes no significant effects on occupational functioning due to the left foot disability, and no time lost from work during the previous 12-month period was noted.  The 10 percent evaluation assigned contemplates loss of time due to exacerbations of the left foot disability, if any.  38 C.F.R. § 4.1 (2012).  

In reaching a determination that a rating in excess of 10 percent is not warranted, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to assign an evaluation higher than 10 percent

The preponderance of the evidence is against a higher evaluation.  Consequently, the benefit sought on appeal is denied.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability manifested by moderate left foot symptoms, to include pain.  Thus, the rating criteria are adequate to evaluate the Veteran's left foot disability and referral for consideration of an extraschedular rating is not warranted.


ORDER

A disability evaluation higher than 10 percent for left foot metatarsalgia is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


